—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Town of Brookhaven Board of Zoning Appeals, dated September 9,1998, that the issuance of a certificate of compliance for boiler and chimney installations in the subject premises did not extend a nonconforming use, the appeal is from a judgment of the Supreme Court, Suffolk County (Seidell, J.), dated August 15, 2000, which remitted the matter *478to the appellant Town of Brookhaven Board of Zoning Appeals for a further hearing and findings of fact to determine whether the nonconforming use of the subject property was abandoned or discontinued.
Ordered that on the Court’s own motion, the notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the appellants’ contention, the Supreme Court properly remitted the matter to the appellant Town of Brook-haven Board of Zoning Appeals for a further hearing and findings of fact to determine whether the nonconforming use of the subject premises had been abandoned or discontinued pursuant to Brookhaven Town Code § 85-372 (A) (5).
In light of this determination, we need not reach the appellants’ remaining contentions. Santucci, J. P., McGinity, Luciano and Adams, JJ., concur.